Exhibit 10.4

CONSENT

CONSENT (this “Consent”), dated as of October 29, 2008, from the holders
identified on the signature pages hereto (the “Holders”) of 12 1/2 % Senior
Secured Notes due 2012 (Cusip No. 069827 AG 8) (the “Existing Notes”) issued by
Baseline Oil & Gas Corp. (the “Company”), pursuant to an Indenture, dated as of
October 1, 2007 (the “Indenture”), between the Company and The Bank of New York
Mellon (f/k/a The Bank of New York), as trustee and collateral agent (the
“Trustee”). Capitalized terms used herein and not otherwise defined herein shall
have the meaning ascribed to them in the Indenture.

WHEREAS, pursuant to Section 4.15 of the Indenture, the Company previously made
a Change of Control Offer and consent solicitation pursuant to that Change of
Control Offer to Purchase and Consent Solicitation Statement dated August 8,
2008 (the “Offer Statement”) as a result of a Change of Control, in which
holders delivered all outstanding Existing Notes and delivered consents with
respect to all outstanding Existing Notes.

WHEREAS, the Company did not pay (i) the offer consideration, in the amount of
101% of the principal amount of the delivered Existing Notes, together with
accrued and unpaid interest thereon to October 6, 2008 (the “Offer
Consideration”), or (ii) the consent fee, in the amount of 2% of the principal
amount of the Existing Notes for which consents were delivered (the “Consent
Fee”), each of which became due on October 6, 2008 pursuant to the Offer
Statement.

WHEREAS, the Company has requested the holders of the Existing Notes, and
Holders are willing, to the extent, and subject to the conditions, provided
herein with respect to the principal amount of the Existing Notes specified
below its name on its signature page hereto (which constitute all of such
Holder’s Existing Notes): (1) to waive certain Defaults and Events of Default
under the Indenture; (2) to agree to (a) the amendment and restatement of the
Indenture, in the form of the Amended and Restated Indenture between the Company
and the Trustee attached as Annex A hereto (the “Amended and Restated
Indenture”) and (b) the amendment of the Intercreditor Agreement, in the form of
the First Amendment to Intercreditor Agreement attached as Annex B hereto (the
“First Amendment to Intercreditor Agreement”); (3) to exchange their Existing
Notes for 15% Senior Secured PIK Notes due 2009 of the Company, substantially in
the form of Exhibit F to the Amended and Restated Indenture (the “New Notes”);
and (4) to direct the Trustee to refrain from exercising on their behalf any
remedy available to it under the Indenture with respect to such Defaults and
Events of Defaults, in each case, as set forth below in more detail.



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the undersigned holder of the Existing Notes covenants and agrees
as follows:

1. Each Holder represents and warrants that, as of the date it delivered its
signature page hereto, (i) it owns the aggregate principal amount of the
Existing Notes specified below its name on its signature page hereto, (ii) such
Existing Notes are held through the book-entry facilities of DTC by the DTC
participant set forth below its name on its signature page hereto, (iii) it has
full power and authority to deliver this Consent and to deliver the Existing
Notes held by it in exchange for New Notes and (iv) this Consent and the
Existing Notes delivered hereby will not be subject to any adverse claim created
by such Holder.

2. With respect to the Existing Notes delivered, each Holder, subject to the
satisfaction of the Specified Conditions (as defined below) or the waiver
thereof by it, waives the following existing Defaults and Events of Default
under the Indenture (collectively, the “Specified Defaults”):

a) the Company’s failure to pay the Offer Consideration on the Change of Control
Payment Date, as contemplated by the Offer Statement;

b) the Company’s failure to pay accrued and unpaid interest on the Existing
Notes on October 1, 2008 (the “Unpaid Coupon”);

c) the Company’s failure to comply with Section 4.31 or 4.32 of the Indenture;

d) the Company’s failure to comply with Section 4.12 of the Indenture to the
extent that any Hedging Obligation of the Company or any of its Restricted
Subsidiaries fails to constitute Permitted Indebtedness described in clause
(5) of the definition thereof due to the failure of such Hedging Obligation to
satisfy the subordination requirements of such clause; and

e) the Company’s failure to comply with Section 4.06(b) of the Indenture with
respect to any Specified Defaults.

3. With respect to the Existing Notes delivered, each Holder, subject to the
satisfaction of the Specified Conditions or the waiver thereof by it, waives any
right to have interest accrue at the default rate specified in Section 4.01 of
the Indenture and paragraph 1 of the Existing Notes on the interest not paid on
October 1, 2008 or any Offer Consideration not paid on October 6, 2008.

4. With respect to the Existing Notes delivered, each Holder (i) agrees to
permit the Company and the Trustee to (a) amend and restate the Indenture
substantially in the form of the Amended and Restated Indenture and (b) amend
the Intercreditor Agreement to give effect to the amendments contained in the
First Amendment to Intercreditor Agreement, and (ii) authorizes and directs the
Trustee to execute the Amended and Restated Indenture and the First Amendment to
Intercreditor Agreement.

 

2



--------------------------------------------------------------------------------

5. Upon satisfaction of the Specified Conditions or the waiver thereof by it,
each Holder will irrevocably deliver the Existing Notes held by it to The Bank
of New York Mellon, as depositary (the “Depositary”), in exchange for New Notes
in the principal amount of 103% of the Existing Notes so delivered (the “Note
Transaction”). By accepting the benefits of this Consent, the Company
irrevocably agrees to (a) accept each consent that may be delivered after the
date hereof by any holder of an Existing Note to the extent such consent is
effected by the delivery by such holder of its executed signature page hereto
(each such holder so consenting is referred to herein as a “Subsequent Holder”),
(b) promptly issue to such Holder (including any Subsequent Holder) New Notes in
exchange for such Existing Notes delivered by such Holder, (c) promptly cancel
all such delivered Existing Notes so exchanged and (d) allow Subsequent Holders
to participate in the Note Transaction through the maturity date of the New
Notes. For purposes of the Note Transaction, the undersigned understands that
the Company will be deemed to have accepted for exchange delivered Existing
Notes if, as and when the Company gives oral or written notice thereof to the
Depositary.

Effective upon its receipt of the New Notes under the Note Transaction and
subject to the satisfaction of the Specified Conditions or the waiver thereof by
it, each Holder hereby (i) sells, assigns and transfers to the Company all
right, title and interest in and to the Existing Notes delivered, (ii) waives
any and all other rights with respect to such Existing Notes and (iii) releases
and discharges the Company from any and all claims it has now, or may have in
the future, arising out of, or related to, such Existing Notes, including
without limitation, any claims that the undersigned is entitled to receive the
Offer Consideration with respect to such Existing Notes, other than, in each
case, the right to receive the Unpaid Coupon in respect thereof to the extent
such Holder was the holder thereof on the applicable Record Date.

Each Holder and the Company acknowledge that a holder of the Existing Notes
(including any Holder) may become a signatory to this Consent subsequent to the
date hereof as a Subsequent Holder pursuant to the delivery of a signature page
(or in the case of an existing Holder, an additional signature page) hereto.
Upon delivery of such Subsequent Holder’s consent and delivery of its Existing
Notes under the Note Transaction such Subsequent Holder shall be entitled to
receive (i) New Notes in the aggregate principal amount provided under this
Section 5 and Section 9 hereof under the Note Transaction and in consideration
for delivery of this Consent, respectively (the “Subsequent Holder Notes”) and
(ii) a sum (the “Make-Whole Amount”) equal to the interest that would otherwise
have accrued and been payable under the Subsequent Holder Notes to the
Subsequent Holder if it had held the Subsequent Holder Notes since October 30,
2008. The Make-Whole Amount will be payable to the Subsequent Holder in cash and
by delivery of PIK Notes in the same manner as provided (and defined) in the
Amended and Restated Indenture; provided, however, that the Make-Whole Amount
shall be reduced by an amount (the “Off-Set Amount”) equal to the accrued
interest, if any, paid to the Subsequent Holder in respect of the Existing Notes
delivered by such Subsequent Holder prior to the date the Company

 

3



--------------------------------------------------------------------------------

accepts such delivery. The Off-Set Amount shall be applied first against the
cash portion payable under the Make-Whole Amount and, to the extent the Off-Set
Amount exceeds such cash portion, then as a reduction in the principal amount of
PIK Notes issuable to the Subsequent Holder under the Make-Whole Amount.

6. Subject to the satisfaction of the Specified Conditions or the waiver thereof
by it, each Holder of any New Note, on behalf of itself and any subsequent
holder thereof, agrees that any obligations of the Company under Section 4.15 of
the Amended and Restated Indenture in connection with any Change of Control
occurring after the date hereof shall not be applicable with respect to any New
Note. Not in limitation but in furtherance of the immediately preceding
sentence, the Company shall not have any obligation to make a Change of Control
Offer to any holder (including such Holder) of any New Note that was issued to
such Holder (or any PIK Note issued in respect thereof) or purchase any such New
Note (or PIK Note) in connection with a Change of Control occurring after the
date hereof.

7. Subject to the satisfaction of the Specified Conditions or the waiver thereof
by it, with respect to the Existing Notes delivered, each Holder waives any
right to payment of the Consent Fee under (and as defined in) the Offer
Statement. The Company acknowledges and confirms that, as a result of the
failure of it to pay the Consent Fee on October 6, 2008, the Consent
Solicitation (as such term is defined in the Offer Statement) and the actions
contemplated thereby, including the proposed modification of the Indenture, are
null and void and without effect as to the Company or any holder.

8. Subject to the satisfaction of the Specified Conditions or the waiver thereof
by it, pursuant to Section 6.05 of the Indenture each Holder authorizes and
directs the Trustee to refrain from exercising on its behalf any remedy
available to it under the Indenture (including any remedy specified in Article
Six thereof or of the Amended and Restated Indenture) with respect to any
Specified Default. For the avoidance of doubt, each Holder reserves its rights
to direct the Trustee to exercise any remedy upon the occurrence and during the
continuance of any Event of Default under the Amended and Restated Indenture.

9. As consideration for this Consent and the actions contemplated hereby, upon
acceptance by the Company of this Consent and the Existing Notes delivered, the
Company shall issue to each Holder a New Note in the principal amount equal to
1.25% of the principal amount of the Existing Notes delivered by it under the
Note Transaction.

10. Each Holder shall take such actions as may be required to implement this
Consent through the book-entry facilities of DTC to effect the transactions
discussed herein, and hereby authorizes the Company to take any such actions on
its behalf. The aggregate principal amount of any Global Note with respect to
the Existing Notes shall be decreased by adjustment on the records of the
Trustee to reflect the delivery of any Existing Notes under this Consent.

 

4



--------------------------------------------------------------------------------

11. Notwithstanding anything to the contrary contained herein, this Consent and
the actions contemplated hereby with respect to each Holder are conditioned upon
and subject to satisfaction of the following (together with the issuance of the
New Notes required to be issued under Section 9 hereof, the “Specified
Conditions”):

a) the Lenders and the holders of all First Priority Claims and, if applicable,
the Company shall have entered into an amendment or waiver to the Credit
Agreement and the other Loan Documents, in form reasonably satisfactory to each
Holder (other than a Subsequent Holder);

b) execution by the Company, the Trustee and, with respect to the First
Amendment to Intercreditor Agreement, the First Priority Agent, of the Amended
and Restated Indenture and the First Amendment to Intercreditor Agreement; and

c) the Company shall have paid the Unpaid Coupon in full in cash to the holders
(including all applicable Holders) who held the Existing Notes on the applicable
record date.

12. Each Holder, upon reasonable request of the Company, the Trustee or the
Depositary, will execute and deliver additional documents and take such further
acts that are necessary or desirable to effect the transactions contemplated
hereby. Expenses relating to the preparation of any such documents or taking any
such further acts shall be at the Company’s cost.

13. By accepting the benefits of this Consent, the Company shall do all things
necessary to authorize the creation of the New Notes and to authenticate and
issue the New Notes under the Amended and Restated Indenture.

14. By accepting the benefits of this Consent, the Company, on behalf of itself
and each Guarantor, hereby (i) confirms that the grants, assignments and pledges
to the Collateral Agent for the benefit of itself and the ratable benefit of the
holders of the Notes in all Collateral secure not only the Obligations in
respect of the Existing Notes but also the New Notes (including, without
limitation, all PIK Notes) on an equal and ratable basis and (ii) agrees to take
any actions necessary to cause the New Notes to be so secured under all
Collateral Agreements and such Liens securing the New Notes (including, without
limitation, all PIK Notes) to be perfected to the extent required thereunder.

THIS CONSENT SHALL BE GOVERNED BY THE LAW OF THE STATE OF NEW YORK.

This Consent may be executed by one or more of the parties to this Consent on
any number of separate counterparts (including by telecopy or electronic
transmission), and all of said counterparts taken together shall be deemed to
constitute one and the same instrument.

 

5



--------------------------------------------------------------------------------

In case any provision in this Consent shall be invalid, illegal or
unenforceable, the validity, legality and enforceability of the remaining
provisions shall not in any way be affected or impaired thereby.

This Consent shall be binding upon and inure to the benefit of the undersigned
(including, without limitation, any Subsequent Holder) and the Company and their
respective successors and assigns.

[The remainder of this page intentionally left blank]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this consent to be duly executed
as of the date first set forth above.

 

Dated as of: October 30, 2008     CEDE & CO.     (Name of holder)       By:  
/s/ Cede & Co.         Name:           Title:         Aggregate Principal Amount
of Existing Notes held:       $ 100,000,000

[Consent for Amended and Restated Indenture No. 1]



--------------------------------------------------------------------------------

The foregoing Consent is hereby confirmed and accepted as of the date first set
forth above. Baseline Oil & Gas Corp. By:   /s/ Patrick H. McGarey   Name:  
Patrick H. McGarey   Title:   Chief Financial Officer

[Consent for Amended and Restated Indenture No. 1]



--------------------------------------------------------------------------------

Annex A: Form of First Amended and Restated Indenture

[OMITTED FROM FILING]



--------------------------------------------------------------------------------

Annex B: First Amendment to Intercreditor Agreement

[OMITTED FROM FILING]